  USDC IN/ND case 2:21-cv-00209-TLS-JPK document 12 filed 09/15/21 page 1 of 1
                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 MAUREEN TOTH,
             Plaintiff,

                       v.                              CAUSE NO.: 2:21-CV-209-TLS-JPK

 UNITED STATES MARSHALS SERVICE
 and UNITED STATES OF AMERICA,
                Defendants.

                                     OPINION AND ORDER

       This matter is before the Court on a Motion to Dismiss - United States Marshal Service

[ECF No. 11], filed on September 10, 2021. The Plaintiff seeks to dismiss her claims against

Defendant United States Marshals Service pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i).

       The Seventh Circuit Court of Appeals has held that the proper procedure for dismissal of

individual parties or claims is by the amendment of pleadings under Federal Rule of Civil Procedure

15(a) and not by dismissal under Federal Rule of Civil Procedure 41(a). Taylor v. Brown, 787 F.3d

851, 857–58, 858 n.9 (7th Cir. 2015) (explaining that “Rule 15(a) allows a plaintiff to amend his

complaint—including by adding or dropping parties and claims—as a matter of right in some

situations and by court order in others” and reminding district courts to use Rule 15(a) rather than

Rule 41(a) for dismissal of individual claims); see also 6 Fed. Prac. & Proc. Civ. § 1479 (3d ed.).

       Accordingly, the Court DENIES the Motion to Dismiss - United States Marshal Service

[ECF No. 11]. Pursuant to Federal Rule of Civil Procedure 15(a)(2), the Court GRANTS the

Plaintiff leave to file, on or before October 4, 2021, an amended complaint against Defendant

United States of America in order to drop Defendant United States Marshals Service as a party.

       SO ORDERED on September 15, 2021.

                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT
